IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 11, 2007
                                     No. 07-50417
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

ERELI JAVIER VERA-ESPINOZA

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 2:00-CR-615-ALL


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Ereli Javier Vera-
Espinoza has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Vera-Espinoza has not filed a
response.
       “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article III,
section 2, of the Constitution limits federal court jurisdiction to actual cases and

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-50417

controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-controversy
requirement demands that “some concrete and continuing injury other than the
now-ended incarceration or parole – some ‘collateral consequence’ of the
conviction – must exist if the suit is to be maintained.” Id.
      During the pendency of this appeal, Vera-Espinoza completed the sentence
that was imposed upon the revocation of his supervised release. The order
revoking Vera-Espinoza’s supervised release imposed no further term of
supervised release. Accordingly, there is no case or controversy for this court to
address, and this appeal is dismissed as moot. Counsel’s motion to withdraw is
denied as unnecessary.
      APPEAL DISMISSED; MOTION DENIED.




                                        2